NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



               United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                  Submitted April 16, 2009
                                   Decided April 17, 2009

                                           Before

                            JOEL M. FLAUM, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No.  08‐2965

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Western District of
                                                    Wisconsin.
       v.
                                                    No. 06‐CR‐120‐C
AMY JO KRUEGER, 
     Defendant‐Appellant.                           Barbara B. Crabb,
                                                    Chief Judge.

                                         O R D E R

        Amy Jo Krueger pleaded guilty to misuse of a Social Security number.  See 42 U.S.C.
§ 408(a)(7)(8).  She served 18 months’ imprisonment and then began a 3‐year term of
supervised release.  After she violated the terms of her release, the government petitioned to
have her release revoked.  At her revocation hearing, Krueger stipulated to four
violations—opening a checking account without her probation officer’s permission,
violating state and federal law by passing bad checks, leaving the jurisdiction without
permission, and failing to submit a truthful supervised‐release report at the end of each
month.  Based on these stipulations, the district court revoked her supervised release,
ordering her reimprisoned for 11 months.  Krueger appeals, but her appointed attorney has
No. 08‐2965                                                                                  Page 2

moved to withdraw because she is unable to identify a nonfrivolous basis for appeal.  See
Anders v. California, 386 U.S. 738 (1967).  We invited Krueger to comment on counselʹs
motion, see CIR. R. 51(b), but she has not responded.  Thus, we are left to review only the
two potential issues identified in counselʹs facially adequate brief.  See United States v. Schuh,
289 F.3d 968, 973‐74 (7th Cir. 2002).

        Counsel first considers whether Krueger could challenge the district court’s decision
to revoke her supervised release.  A district court may revoke a term of supervised release if
it finds, by a preponderance of the evidence, that the defendant violated the terms of
release.  18 U.S.C. § 3583(e)(3); United States v. Flagg, 481 F.3d 946, 949 (7th Cir. 2007).  Here,
Krueger stipulated to having violated several terms of her release—violations that the
district court classified as Grade C.  Once the district court had found just one Grade C
violation, it acted within its discretion to revoke supervised release.  See § 3583(e)(3);
U.S.S.G. § 7B1.3(a)(2).  

        Counsel also questions whether Krueger could challenge the reasonableness of her
term of reimprisonment.  We will uphold a term of reimprisonment so long as it is not
plainly unreasonable.  See United States v. Neal, 512 F.3d 427, 438 (7th Cir. 2008).  The district
court categorized Krueger’s violations as “Grade C” which, combined with her criminal
history category of IV, yielded an advisory guideline range of 6 to 12 months’
reimprisonment.  See U.S.S.G. § 7B1.4(a).  The court then imposed a sentence near the top of
that range given the seriousness of Kruger’s inability to go even a short time without
passing bad checks and the need to protect the community from her future criminal acts. 
Because the court weighed the applicable policy statements, see U.S.S.G. ch. 7, pt. B, and the
factors set out in 18 U.S.C. § 3553(a), see United States v. Salinas, 365 F.3d 582, 588‐89 (7th Cir.
2004), we agree that any challenge to Kruger’s term of reimprisonment would be frivolous.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.